Citation Nr: 1612028	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-49 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2015, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional due process considerations.  Following the issuance of a supplemental statement of the case in September 2015, the claim was returned to the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Based on a review of the documents in the Veteran's electronic claims files, it appears that the AMC, in readjudicating the Veteran's claim of entitlement to TDIU for the rating period, failed to consider medical records from the Family Department of Puerto Rico, concerning his service-connected spine disability.  The Board acknowledges that the RO issued a supplemental statement of the case as instructed by Board in the May 2015 remand to the AMC and as required by VA regulation.  However, there is nothing in the September 2015 supplemental statement of the case demonstrating that the AMC considered the records from the Family Department of Puerto Rico; the Board observes that the translation of these records was not associated with the Veteran's claims file until March 2016.  Additionally, the Board points out that the supplemental statement of the case expressly states that the only evidence considered was a July 2015 VA examination report.  

Additionally, the Board points out that the Veteran, in an October 2015 statement, asserts that the September 2015 supplemental statement of the case did not address the Veteran's contentions as to entitlement to TDIU for the rating period from August 20, 2007 to July 8, 2008.  The Board agrees.  To this point, the Board observes that the AMC correctly indicated that the issue of TDIU became moot upon the grant of a 100% disability rating, effective July 9, 2008.  However, the AMC did not discuss whether the Veteran was entitlement to TDIU during the rating period on appeal, including on an extraschedular basis; the AMC did not discuss any of the evidence of record pertaining to the period of August 20, 2007 through July 8, 2008.  The AMC must consider all evidence pertaining to the Veteran's claim for TDIU in the first instance.   Therefore, this claim must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

The Board reiterates that a review of the electronic claims folder does not show that that the Veteran waived consideration of that evidence by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

Accordingly, the case is REMANDED for the following action:

The AOJ should also readjudicate the Veteran's claim of service connection for entitlement to TDIU for the rating period from August 20, 2007 to July 8, 2008.  The AOJ must consider all of the evidence pertaining to the rating period on appeal, which has been received since the initial rating decision was issued in November 2007.  The AOJ should also undertake any additional development deemed warranted in consideration of all evidence of record.  

If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and given an appropriate period of time to respond before the matter is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



